department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel cc dom it a frev-105209-99 number release date memorandum for chief examination_division north-south carolina district uilc from lewis j fernandez deputy assistant chief_counsel income_tax accounting subject information reporting requirements personal injury attorneys this responds to your memorandum dated date concerning certain information reporting requirements for personal injury attorneys generally personal injury attorneys receive payments in settlement of personal injury actions they bring on behalf of their clients these attorneys are legally obligated to pay out just and bona_fide claims for certain medical_expenses incurred by clients before disbursing the settlement payment to the client the payments you are concerned about are these payments to cover clients’ general medical bills and not payments to eg expert witnesses hired by the attorney sec_6041 of the internal_revenue_code and the regulations thereunder require information reporting with respect to payments of dollar_figure or more made in the course of the trade_or_business the initial inquiry is whether the attorney is the payor for purposes of sec_6041 or whether the attorney is merely a paying agent revrul_93_70 1993_2_cb_294 indicates that a person who disburses funds on behalf of another person is a payor rather than a paying agent if that person performs management and oversight functions with respect to the payments if the person is the payor then that person will be subject_to the information reporting requirements under sec_6041 see also revrul_77_53 1977_1_cb_368 and revrul_59_328 1959_2_cb_379 on the other hand if the person is merely a paying agent the person for whom the payments are made is considered the payor for purposes of sec_6041 situation of revrul_70_608 1970_2_cb_286 clarifies revrul_69_595 c b which provides rules regarding information reporting requirements with respect to payments for medical_care made by insurance_companies and other organizations providing medical coverage programs frev-105209-99 because of the nature of the issues you are considering it appears that revrul_93_70 revrul_77_53 and revrul_59_328 provide more appropriate guidance for you than revrul_70_608 thus an attorney is subject_to the information reporting requirements of sec_6041 if he or she exercises significant oversight and management functions over payments to cover a client’s medical bills from a settlement award however if the attorney does not exercise significant management and control functions over the payment then the attorney is not subject_to the sec_6041 requirements with respect to that payment whether an attorney exercises significant oversight and management functions with respect to such a payment is based on all the facts and circumstances eg the amount of discretion the attorney has in determining whether a service provider’s claim is just and bona_fide and in determining whether to deny or pay that claim this memorandum is for your general information and is advisory only it is not intended to be conclusive as to the tax consequences for any specific taxpayer if we can be of further assistance please contact cc dom it a at
